Citation Nr: 9930707
Decision Date: 10/27/99	Archive Date: 12/06/99

DOCKET NO. 94-40 135               DATE OCT 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to service connection for organic heart disease.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.A. Caffery, Counsel

The veteran served on active duty from April 1969 to November 1971.

An appeal had been taken from a July 1993 rating action by the
Department of Veterans (VA) Regional Office, Detroit, Michigan,
denying entitlement to service connection for organic heart
disease. The veteran testified at a hearing before a regional
office hearing officer in October 1993. In February 1996, he
testified at a hearing before a member of the Board of Veterans'
Appeals (Board) sitting at the regional office. In June 1996 the
Board remanded the case for further action. The case was again
before the Board in March 1999 when a medical expert opinion was
requested from a VA medical center. In May 1999 the Board received
the requested medical expert opinion and on May 20, 1999, the
opinion was forwarded to the veteran's representative for review
and response. The representative responded on July 6, 1999, stating
that they had no further evidence or argument to submit and
requesting that a Board decision be issued as soon as possible.

By decision dated July 30, 1999, the Board denied the veteran's
claim for service connection for organic heart disease. The Board
found that organic heart disease had not been demonstrated either
during the veteran's period of active military service or for many
years following his release from active duty and that the evidence
did not establish the the veteran's heart disease had been caused
or aggravated by or was proximately due to his service-connected
bronchial asthma.

Furthermore, the record reflects that on July 19, 1999, the
veteran's representative submitted a letter to the Board recanting
his letter of July 6, noting that the veteran had forwarded an
additional piece of medical evidence to them. That evidence, a July
1999 statement by a private physician relating to the veteran's
claim, was attached. The letter and statement by the private
physician had not been associated with the claims file at the time
of the July 30, 1999 Board decision and had not been considered by
the Board. The documents were submitted within the 60 day time
limit for submission of a response to the April 1999 medical expert
opinion; thus, despite the specific terms of the July 6, 1999
letter, the Board recognizes the need to consider that statement.
38 C.F.R. 20.903. In August 1999 the representative

2 -

asked the Board to vacate its July 1999 decision and issue a new
decision that included an analysis of the July 1999 statement by
the private physician.

In view of the foregoing matters, the July 30, 1999 decision by the
Board of Veterans' Appeals is hereby vacated. 20 C.F.R. 904 (1998).

Following promulgation of this decision vacating the Board decision
of July 30, 1999, the veteran's appeal will be considered on a de
novo basis as though that decision had never been entered.

ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

3 -



Citation Nr: 9921352  
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-40 135 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for organic heart disease.


REPRESENTATION

Appellant represented by:Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 1971.  
This is an appeal from a July 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, which denied entitlement to service connection for 
organic heart disease.  The veteran testified at a hearing before 
a hearing officer at the regional office in October 1993.  In 
February 1996 the veteran testified at a hearing before a Member 
of the Board of Veterans' Appeals (Board) sitting at the regional 
office.  In June 1996 the Board remanded the case for further 
action.  The case was again before the Board in March 1999 when a 
medical expert opinion was requested from a VA medical center.  
In April 1999 the Board obtained the requested medical expert 
opinion.  The opinion was forwarded to the veteran's 
representative for review and an opportunity to respond.  The 
representative responded in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the regional office.

2.  Organic heart disease was not demonstrated either during the 
veteran's period of active military service or for many years 
following his release from active duty.

3.  The evidence does not establish that the veteran's heart 
disease has been caused or aggravated by or is proximately due to 
his service-connected bronchial asthma.


CONCLUSION OF LAW

Service connection is not in order for the veteran's heart 
disease because it was not incurred in or aggravated during 
service; may not be presumed to have been incurred in service; 
and is not proximately due to or aggravated by service-connected 
disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); effective 
on and after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have been 
properly developed.

I.  Background.

The veteran's service medical records, including the report of 
his physical examination for separation from service, do not 
reflect the presence of any heart disability or hypertension.

The veteran's initial claim for VA disability benefits was 
submitted in August 1972.  He referred to knee and ankle 
conditions.  When the veteran was examined by the VA in November 
1972 there was no reference to a heart disability.  The diagnoses 
included mild bronchial asthma.  By rating action dated in 
December 1972 service connection was established for several 
conditions, including bronchial asthma rated 10 percent 
disabling.

The veteran was examined by the VA in November 1976, December 
1978 and June 1979 when a heart disability was not demonstrated.  
Following each examination, a rating action confirmed and 
continued the 10 percent evaluation for the veteran's bronchial 
asthma.

In April 1993 the veteran submitted a claim for service 
connection for a heart disability as secondary to his service-
connected bronchial asthma.  With his claim he submitted an April 
1993 statement by C. A. Patel, M.D., indicating that the veteran 
had been under his treatment since 1984 and had been suffering 
from lung problems since that time.  Dr. Patel stated that the 
lung problems had caused complications leading to heart 
difficulties such as congestive heart failure due to a lack of 
oxygen in the body and retaining fluids.  It was indicated that 
the veteran also had diabetes, bronchitis, chronic obstructive 
pulmonary disease and coronary artery disease.  It was indicated 
that he had severe breathing problems.  It was stated that in 
November 1992 he had had chest pain and had been sent to the 
St. Joseph Hospital where a cardiac catheterization had been 
performed.  As a result of the findings, an angioplasty was 
necessary.

The veteran was afforded a special heart examination by the VA in 
May 1993.  He reported that he had developed shortness of breath 
and wheezing while stationed in Alaska.  For the previous 22 
years he had had recurrent severe colds, bronchitis and 
pneumonia.  He also reported the onset of diabetes mellitus seven 
years previously. In October 1992 when he had had pneumonia he 
noted left-sided chest pain.  He saw the doctor who determined 
that he had had a heart attack and he was rehospitalized.  
Coronary artery disease had later been found and an angioplasty 
had been performed.  Two areas of blockage had been found.

On examination various findings were made including a systolic 
ejection murmur heard in the aortic area.  There appeared to be a 
trace of dependent edema.  Examination of the lungs showed 
markedly reduced breath sounds with coarse rhonchi and expiratory 
wheezes.  An electrocardiogram showed findings of a possible 
inferior wall infarction.  Diagnoses were made including chronic 
obstructive pulmonary disease, emphysema, chronic bronchitis with 
exacerbation, coronary artery disease and noninsulin-dependent 
diabetes mellitus in poor control.

The examiner commented that the veteran's longstanding pulmonary 
disease with frequent exacerbations had aggravated and 
complicated his cardiac disease.  He stated, however, that the 
etiology of coronary artery disease and his ischemic heart 
disease had its own natural history independent of the chronic 
obstructive pulmonary disease and emphysema.

A September 1993 statement by Dr. Patel was essentially to the 
same effect as his April 1993 statement.

The regional office thereafter received reports from the St. 
Joseph's Hospital reflecting the veteran's treatment in November 
1992 for complaints including chest pain and shortness of breath.  
Various studies were conducted including cardiac catheterization 
that showed significant stenosis in the left descending coronary 
artery.  He was transferred to the St. John Hospital where an 
angioplasty was performed.  The final diagnoses included 
significant stenosis of the left descending coronary artery, 
myocardial ischemia, unstable angina, diabetes mellitus 
uncontrolled, coronary arteriosclerosis, hypertension, congestive 
heart failure, asthma, and chronic obstructive pulmonary disease.

In a September 1996 statement Dr. Patel indicated that the 
veteran had been under his medical treatment for many years.  He 
stated that the veteran had a heart condition caused by many 
problems with one of the main reasons being pulmonary disease.

In a December 1996 statement Dr. Patel indicated that the veteran 
had been suffering from asthma and had complications from chronic 
obstructive pulmonary disease that had resulted in pulmonary 
hypertension and finally had caused pulmonary heart disease (cor 
pulmonale).  It was indicated that he was also suffering from 
angina, hypertension, diabetes and obesity.  It was indicated 
that he had been evaluated by another physician in October 1996 
with a heart catheterization and coronary angiogram and the 
conclusion was that the left and right coronary arteries had 
diffuse arteriosclerosis. 

The veteran was again afforded a special heart examination by the 
VA in January 1997.  The examination was conducted by Bonnie 
Nowaczyk, M.D.  The veteran indicated that he had had an 
angioplasty with cardiac catheterization at the St. John's 
Hospital.  On examination, the veteran's height was 5 feet 8 
inches and his weight was 275 pounds.  The heart had a regular 
sinus rhythm without murmurs or gallops.  There was no jugular 
venous distention.  The peripheral pulses were strong and equal 
bilaterally.  An electrocardiogram was obtained and showed a 
normal sinus rhythm with a possible inferior infarction of 
undetermined age.  The diagnoses were coronary arteriosclerosis, 
obesity, history of myocardial infarction, hypertension, 
congestive heart failure, asthma, chronic obstructive pulmonary 
disease and diabetes mellitus.

In a February 1997 statement Dr. Patel indicated that the veteran 
had been suffering from asthma for many years and had developed 
repeated lung infections.  Because of the repeated infections he 
currently had chronic pulmonary disease that had resulted in 
emphysema.  That had finally caused pulmonary hypertension known 
as cor pulmonale.  He had developed chronic chest pain, angina 
and was suffering from diffuse arteriosclerosis.

The veteran was again afforded a special VA heart examination in 
April 1997.  The examination was conducted by Marvin W. 
Kronenberg, M.D.  He indicated that as a specialist in 
cardiovascular disease the veteran's records had been referred to 
him for an opinion regarding the relationship between the 
veteran's organic heart disease and his service-connected 
pulmonary disorder.

In a review of the veteran's medical history he noted that the 
veteran had smoked cigarettes since age 14 and was thought to 
have had episodic bronchial asthma during service.  In November 
1992 he had been hospitalized for "pneumonia" and discharged.  
However, he developed chest tightness and malaise and was 
readmitted to the St. Joseph Hospital where a myocardial 
infarction was excluded.  He underwent several cardiac tests 
including cardiac catheterization.  He was transferred to the St. 
John Hospital where he underwent a coronary angioplasty for  
stenosis of the left anterior descending artery.  That had been 
reduced from 90 percent to 20 percent.  He had chronic dyspnea on 
exertion and occasional chest tightness and had been 
recatheterized in December 1996.  The veteran slept on one pillow 
and there was no edema.  He had occasional transient palpitations 
but no lightheadedness or syncope.  There was no exertional chest 
discomfort.  He continued to smoke 1 1/2 packs a day of 
cigarettes.  He also regularly inhaled fumes in his work as a 
welder and had noninsulin-dependent diabetes mellitus and severe 
obesity.

On physical examination his blood pressure sitting was 126/80 and 
the heart rate was 100 and regular.  He was afebrile and in no 
distress.  The jugular venous pressure was less than 5 
centimeters of water.  The carotid upstroke was normal.  There 
were no carotid bruits.  The chest was clear on inspiration.  
There were occasional expiratory rhonchi but no wheezing.  The 
apical impulse was not palpable.  There was no right ventricular 
lift.  There was no thrill.  The first heart sound was normal.  
The second heart sound was normal.  There were no murmurs, rubs, 
clicks or gallops.  The extremities showed no edema.

Electrocardiograms in the veteran's chart showed a sinus rhythm 
and very small inferior Q-waves that were suggestive of, but not 
diagnostic for, a prior inferior myocardial infarction.  Based on 
the veteran's coronary anatomy and his left ventricular wall 
motion, it was Dr. Kronenberg's opinion that those findings were 
not indicative of a prior inferior myocardial infarction.  Chest 
X-ray studies in the chart showed a normal heart size and normal 
lung fields aside from linear atelectasis in the right midlung 
and possible pleural thickening.  An echocardiogram was 
performed.  Various findings were recorded including a trace of 
aortic insufficiency.  There was no tricuspid, mitral or pulmonic 
regurgitation.

It was noted that the veteran had established service connection 
for pulmonary disease and continued to smoke cigarettes.  In 
addition, he inhaled fumes in his job as a welder.  All of those 
findings were additive to his dyspnea.  It was concluded that he 
had documented atherosclerosis (coronary artery disease).  
Diabetes and cigarette smoking were two strong risk factors for 
developing coronary artery disease.  It was indicated that 
chronic pulmonary disease of any type was not a causal or 
aggravating factor in developing coronary artery disease.

Following return of the record to the Board, an expert medical 
opinion was sought from the Veterans Health Administration.  In 
April 1999 the Board received an opinion by William W. 
Barrington, M.D., Chief of the Cardiology Section at a VA medical 
center.

Dr. Barrington noted that the veteran's past medical history was 
significant for a longstanding problem with asthma that had 
actually resulted in a service-connected disability.  He stated 
that significantly, however, the veteran had a strong history of 
cigarette smoking, having been smoking since the age of 14.  
According to the records, he continued to smoke 1 1/2 packs per 
day even with his known coronary disease.  Apparently, at the age 
of 42 he had developed chest pain that led to an initial thallium 
exercise test in November 1992 that showed an area of 
questionable ischemia in the inferior basilar region.  A 
subsequent cardiac catheterization was performed and in reviewing 
those records, evidence was found of an 80 percent stenosis in 
the proximal portion of the left anterior descending artery.  
Significantly, the left ventriculogram at that time was normal 
with minimal evidence of hypokinesis and the pressure recordings 
reported at that time showed a left ventricular end-diastolic 
pressure of 6 mmHg which was entirely normal (not elevated).  
Based on that finding an angioplasty had been recommended and 
performed successfully without difficulty.

Apparently, the veteran had done relatively well afterwards, but 
for unclear reasons had undergone repeat catheterization in 
December 1996.  No records of that catheterization were available 
for review but apparently evidence of "diffuse" coronary artery 
disease was seen.  Significantly, there was no evidence that any 
of the coronary artery lesions were sufficiently severe to 
warrant further intervention, such as repeat angioplasty or 
bypass surgery.

During the veteran's evaluation with Dr. Kronenberg he had no 
symptoms at all suggestive of heart failure and his physical 
examination confirmed that finding with an absence of significant 
jugular venous distention, absence of a right ventricular lift or 
heave that might suggest failure of that side of the heart and no 
evidence of a third heart sound.  Dr. Kronenberg had reported 
that an echocardiogram performed on that day showed normal left 
and right ventricular wall motion with a left ventricular 
ejection fraction of 50 percent.  More importantly, however, 
there was no evidence of tricuspid or pulmonary valvular 
regurgitation.

The findings were particularly important when the February 1997 
letter by Dr. Patel was considered.  At that time Dr. Patel 
reported that because of the veteran's repeated infections he had 
chronic pulmonary disease that had resulted in emphysema and also 
showed that there was restriction in the lungs on pulmonary 
function tests.  Dr. Patel had stated that that resulted in 
pulmonary hypertension (known as cor pulmonale) and from that 
time the veteran had developed chronic chest pain, angina.  He 
was currently suffering from diffuse atherosclerosis of the left 
and right coronary arteries .  Dr. Patel indicated that cor 
pulmonale was responsible for the veteran's atherosclerotic heart 
disease.

Dr. Barrington stated that, in his opinion, that was an erroneous 
argument for several reasons.  He stated that cor pulmonale was a 
type of heart disease that was caused by primary abnormalities in 
the lung.  It was typically manifested by pulmonary hypertension 
(increased pressure in the pulmonary arteries) which was 
established  by findings of pulmonary and tricuspid valvular 
regurgitation (both of which were absent on Dr. Kronenberg's 
echocardiogram) and physical examination findings such as a right 
ventricular heave or lift and an accentuated second heart sound 
(which again were absent in Dr. Kronenberg's examination).  It 
was stated that that condition classically resulted in heart 
failure that was manifested by increased jugular venous 
distention and commonly hepatic enlargement, both of which were 
absent in the most recently physical examination.  Dr. Barrington 
stated that on that basis he found no objective evidence that the 
veteran did in fact have cor pulmonale.

Dr. Barrington stated, secondly, that he was not aware of any 
evidence that suggested pulmonary hypertension led to a worsening 
of atherosclerotic coronary disease which was the etiology of the 
cholesterol build ups that led to the initial angioplasties 
(PTCA) that the veteran required in 1992-1993.  He agreed whole-
heartedly with Dr. Kronenberg's statement that the veteran's 
longstanding history of cigarette smoking combined with his 
obesity and diabetes were very strong risk factors for the 
development of atherosclerosis and were much more likely to be 
the reason for his diffuse coronary disease.

Furthermore, Dr. Kronenberg's history reported that the veteran 
did not appear to be suffering from orthopnea, significant edema 
or chest pain which could be disabling side effects of worsening 
coronary disease.  He stated that, admittedly, shortness of 
breath or dyspnea on exertion could be a manifestation of further 
cardiac disease but he believed the veteran's well-documented 
history of chronic obstructive pulmonary disease was more likely 
the etiology of those symptoms than what appeared to be a rather 
unremarkable change in his cardiovascular function.

Dr. Barrington stated, in summary, he disagreed that the 
veteran's pulmonary disease caused his atherosclerotic disease, 
first because he did not believe there was any evidence in the 
record that the veteran did in fact have cor pulmonale and second 
he did not believe there was any evidence that cor pulmonale 
would be a contributing factor to worsening of the 
atherosclerotic disease.  He stated that other conditions such as 
cigarette smoking, obesity and diabetes were much more 
significant factors in the veteran's case.

A June 1999 statement by Divakar Pal, M.D., indicated that the 
veteran had been his patient since 1998.  Recently he had been 
seen in the hospital for an anterior myocardial infarction for 
which he had cardiac catheterization with angioplasty.  He stated 
that the veteran had a history of chest pain off and on and had 
shortness of breath that was an ongoing symptom.  The veteran had 
been prescribed medication for his symptoms.

II.  Analysis.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war and 
heart disease becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran's service medical records, including 
the report of his physical examination for separation from 
service, do not reflect the presence of heart disease.  Heart 
disease also was not shown on the VA examinations conducted from 
November 1972 to June 1979.  Heart disease was not demonstrated 
medically until many years following the veteran's separation 
from military service.  Thus, service connection would not be 
warranted for the veteran's heart disease either on the basis of 
direct service incurrence or under the presumptive provisions of 
the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The veteran has not contended otherwise.  
Rather, he has maintained that he developed heart disease as a 
result of his service-connected bronchial asthma.  It is 
maintained that the veteran's attending physician, Dr. Patel, has 
been treating him for many years and has expressed an opinion 
that the veteran developed heart disease as a result of his 
service-connected respiratory disorder.  It is asserted that Dr. 
Patel is a cardiologist and his opinion should outweigh the 
contrary opinion expressed by Dr. Kronenberg.  The veteran was 
examined by another VA physician, Dr. Nowaczyk, and she implied 
that there was a connection between chronic obstructive pulmonary 
disease and heart disease.

In support of the veteran's claim, several statements have been 
submitted from his attending physician, Dr. Patel, who has been 
treating him since 1984.  Dr. Patel expressed an opinion that the 
veteran's service-connected respiratory condition had caused his 
heart disability.  However, the veteran was afforded special 
heart examinations by the VA in May 1993 and April 1997 and on 
both of those occasions the examiners expressed opinions that the 
veteran's service-connected respiratory condition had not been a 
causal factor in his developing coronary artery disease.  The 
Board notes that, according to the American Medical Association 
Directory of Physicians in the United States (35th Edition 1996), 
Dr. Patel's specialties are pediatrics and emergency medicine 
rather than heart disease.  The VA examination report by Dr. 
Nowaczyk in January 1997 also does not give any indication that 
there is a causal relationship between the veteran's 
service-connected respiratory condition and his heart disease.

The Board also obtained an expert medical opinion from the chief 
of the cardiology section at a VA medical center in April 1999.  
He reviewed the veteran's records including the statements by Dr. 
Patel indicating that as a result of the veteran's service-
connected respiratory condition he had developed cor pulmonale 
that was in turn responsible for his atherosclerotic heart 
disease.  He stated that he disagreed with the assertion that the 
veteran's service-connected respiratory condition had caused his 
atherosclerotic disease, initially because he did not believe 
there was any evidence in the record that the veteran did in fact 
have cor pulmonale and secondly he did not believe there was any 
evidence that cor pulmonale would be a contributing factor to 
worsening of the atherosclerotic disease.  The Board concurs in 
the opinions expressed by the medical expert as well as those 
expressed by the examiners who conducted the May 1993 and April 
1997 VA examinations.  The Board accordingly concludes that the 
evidence is insufficient to establish that the veteran's heart 
disease was either caused by or is related to his service-
connected bronchial asthma.  Accordingly, under the 
circumstances, entitlement to service connection for heart 
disease as secondary to the service-connected bronchial asthma is 
not in order.  38 C.F.R. § 3.310.

Although the medical evidence of record does not establish that 
the veteran's service-connected respiratory disorder caused his 
heart disability, the US Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet. App. 439 (1995), concluded that 
"When aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation."

The Board notes that in May 1993 the VA examiner stated that the 
veteran's cardiac disabilities were aggravated and complicated by 
his pulmonary disease.  However, on the April 1997 VA cardiac 
examination, Dr. Kronenberg indicated that chronic pulmonary 
disease of any type was not a causal or aggravating factor in 
developing coronary artery disease.  The VA medical expert in 
April 1999 also indicated that he did not believe there was any 
evidence the cor pulmonale would be a contributing factor to 
worsening of the veteran's atherosclerotic heart disease.  The 
Board concurs with the opinions expressed by Dr. Kronenberg and 
the VA medical expert and concludes that the evidence is 
insufficient to establish that the veteran's service-connected 
respiratory disorder has aggravated his heart disability.  Thus, 
compensation for disability based on aggravation under the Allen 
case would not be warranted.

The Board has carefully reviewed the entire record in this case, 
including the testimony presented by the veteran at the October 
1993 hearing before the regional office hearing officer and the 
February 1996 Board hearing; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for organic heart disease is 
not established.  The appeal is denied.



           
     ROBERT D. PHILIPP
     Member, Board of Veterans' Appeals




 

